1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     KONECRANES GLOBAL CORPORATION, )
4                                   )
                    Plaintiff,      )                         Case No.: 2:18-cv-02015-GMN-NJK
5
         vs.                        )
6                                   )                                     ORDER
     MODE TECH (BEIJING) CO. LTD.,  )
7                                   )
                    Defendant.      )
8
                                    )
9                                   )

10          On March, 24, 2020, the Court entered the Order, (ECF No. 99), which, in part, ordered
11   that Plaintiff Konecranes Global Corporation’s bond of $1,000.00 deposited with the Court by
12   Amanda C. Yen of McDonald Carano LLP as security for a temporary restraining order, (ECF
13   No. 12), be forfeited to Defendant Mode Tech (Beijing) Co. Ltd. Accordingly,
14          IT IS HEREBY ORDERED that, because Defendant Mode Tech (Beijing) Co. Ltd. is
15   represented by two separate law firms, counsel for Defendant Mode Tech (Beijing) Co. Ltd.
16   must jointly file with the Court instructions on sending bond to Defendant by April 10, 2020.
17   The joint filing shall include a completed W-9 form to permit disbursement of funds.
18          IT IS FURTHER ORDERED that, with regard to the interest accrued from Plaintiff
19   Konecranes Global Corporation’s bond while in the Court’s control, the Clerk’s Office shall
20   return the accrued interest to the entity who made the deposit. Return of the accrued interest
21   shall occur at the same time bond is disbursed to Defendant. (See Cert. Deposit, ECF No. 12).
22                      25 day of March, 2020.
            DATED this _____
23

24
                                                  ___________________________________
25
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court


                                                Page 1 of 1
